Title: To John Adams from John Jay, 2 January 1801
From: Jay, John
To: Adams, John



Dear Sir,
Albany 2 Jany 1801

I have been honored with your Letter of the 19th. ult: informing me that I had been nominated to fill the office of Chief Justice of the united States; and Yesterday I recd. the Commission—this nomination so strongly manifests your Esteem, that it affords me particular Satisfaction—
Such was the Temper of the Times, that the Act to establish the judicial courts of the U.S., was in some Respects more accommodated to certain Prejudices and Sensibilities, than to the great and obvious Principles of sound Policy—Expectations were nevertheless entertained that it would be amended, as the public mind became more composed and better informed: but those Expectations have not been realized; nor have we hitherto seen convincing Indications of a Disposition in Congress to realize them. On the contrary, the Efforts repeatedly made to place the judicial Departmt. on a proper Footing, have proved fruitless—
I left the Bench perfectly convinced that under a System so defective, it would not obtain the Energy weight and Dignity which are essential to its affording due support to the national Governmt.; nor acquire the public Confidence and Respect, which, as the last Resort of the Justice of the Nation, it should possess. Hence I am induced to doubt both the Propriety and Expediency of my returning to the Bench under the present System, especially as it would give some Countenance to the neglect and Indifference with which the opinions & Remonstrances of the Judges on this important subject have been treated—
Altho’ I wish and am prepared to be and remain in Retirement, yet I have carefully considered what is my Duty, and ought to be my conduct on this unexpected and interesting occasion. I find that, independent of other Considerations, the State of my Health removes every Doubt—it being clearly and decidedly incompetent to the Fatigues incident to the office—
accept my warmest Acknowledgments for the Honor you have done me, and permit me to assure you of the Respect Esteem & Regard with which I am / Dear Sir / your faithful Friend & Servt.
John Jay